Order entered September 16, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01146-CR

                            JOSEPH WAYNE HUNTER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-56295-R

                                             ORDER
       The Court has before it appellant’s September 15, 2015 pro se motion for an extension of

time to file a response to the Anders brief he asserts counsel filed. Appellate counsel filed a brief

raising issues on the merits, not an Anders brief.           Appellant is not entitled to hybrid

representation. Accordingly, we DENY appellant’s pro se motion to file . See Rudd v. State,

616 S.W.2d 623 (Tex. Crim. App. [Panel Op.] 1981).

       We DIRECT the Clerk to send a copy of this order by first-class mail to Joseph Hunter

and by electronic transmission to counsel for all parties.

                                                       /s/    ADA BROWN
                                                              JUSTICE